Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20110207066 A1), hereinafter Hong, in view of Dumortier et al (WO 2006010693 A1), hereinafter Dumortier.
Regarding claim 1, Hong discloses an apparatus (Figures 1-2 and paragraphs 20-21) for combusting a flare gas (paragraph 20) comprising one or more flare nozzle assemblies (flare structures 15), each of the one or more flare nozzle assemblies comprising: 
an outer conduit (cylindrical section 78) having a forward end (top end before the cone 82); 
an inner conduit (32) for a flow of an entrainment media and air (paragraph 0022), the inner conduit comprising 
an inlet opening (44) at a rearward longitudinal end of the inner conduit (Fig. 2, paragraph 0022), 
a discharge opening (46) at a forward longitudinal end of the inner conduit for discharging the flow of the entrainment media and the air (Fig. 2, paragraph 0022); 
an injection structure (steam injector 30) positioned to inject the entrainment media into the inlet opening of the inner conduit (paragraph 0021-0022 and 0026); 
the inner conduit (32) extending into the outer conduit such that the rearward longitudinal end of the inner conduit (lower end 38) is positioned outside of the outer conduit; 
a longitudinally extending flow annulus (annular passage 64) for the flare gas which is formed in the outer conduit between an interior surface of the outer conduit (inner surface 62) an exterior of the inner conduit (outer surface 48), 
the longitudinally extending flow annulus (i) laterally surrounding the inner conduit (see Figure 2) and (ii) having a discharge opening for discharging the flare gas at a forward longitudinal end of the flow annulus (top end proximate the cylindrical section 78); and
and the discharge opening of the inner conduit being positioned at, or not more than +/- 1 inch from, the forward end of the outer conduit such that substantially no mixing of the flare gas discharged from the discharge opening of the flow annulus with the flow of the entrainment media and the air discharged from the discharge opening of the inner conduit occurs within the outer conduit.

Hong fails to disclose:
 the inner conduit of claim 1 comprising a longitudinally extending straight venturi section, and a longitudinally extending diverging venturi section which increases in interior cross-sectional area as the diverging venturi section extends forwardly from a forward longitudinal end of the straight venturi section.

Dumortier discloses a flare stack (Figure 2) for combustion of flare gas comprising an outer and inner conduit, where the inner conduit comprises a longitudinally extending straight venturi section (Figure 2: straight section of “ventury system 202”), and a longitudinally extending diverging venturi section which increases in interior cross-sectional area as the diverging venturi section extends forwardly from a forward longitudinal end of the straight venturi section (Figure 2: diverging section above straight section of “ventury system 202”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hong to utilize the “ventury system 202” teachings of Dumortier to incorporate straight and diverging venturi sections onto the inner conduit of Hong, improving the mixing of the media and air, as suggested by Dumortier on page 8 line 31 to page 9 line 5.

Regarding claim 2, modified Hong, as described above, does not disclose the apparatus of claim 1 wherein: the inner conduit further comprises a venturi inlet bell structure at the rearward longitudinal end of the inner conduit and the longitudinally extending straight venturi section of the inner conduit extends forwardly from the venturi inlet bell structure.
However, Dumortier discloses a flare stack (Figure 2) for combustion of flare gas comprising an outer and inner conduit, where the inner conduit further comprises a venturi inlet bell structure at the rearward longitudinal end of the inner conduit (see Figure 1 below) and the longitudinally extending straight venturi section of the inner conduit extends forwardly from the venturi inlet bell structure (see Figure 1 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hong to further utilize the “ventury system 202” teachings of Dumortier to incorporate a venturi inlet bell structure onto the inner conduit of Hong, improving the mixing of the media and air, as suggested by Dumortier on page 8 line 31 to page 9 line 5.

    PNG
    media_image1.png
    910
    596
    media_image1.png
    Greyscale

Figure 1: Venturi or “ventury” structure of Dumortier

Regarding claim 3, Hong discloses wherein the inner conduit further comprises a longitudinal discharge section (cylindrical section 32 of Hong or cylindrical section above the diverging venturi section of Dumortier) having an unobstructed cylindrical flow passageway which extends forwardly from a forward longitudinal end of the longitudinally extending diverging venturi section of the inner conduit to the discharge opening of the inner conduit.

Regarding claim 6, modified Hong, as described above, discloses the apparatus of claim 1 further comprising a plenum (plenum 20) for the flare gas (paragraph 0020), the plenum having an interior (plenum interior 95), an upper wall (curved upper plate 93), and a lower wall (curved lower plate 94) and, wherein for each of the one or more flare nozzle assemblies: 
a rearward end of the outer conduit of the flare nozzle assembly is located inside the interior of the plenum or at the upper wall of the plenum (Figure 2) such that an inlet opening of the flow annulus of the flare nozzle assembly is in fluid communication with the interior of the plenum (Figure 2, paragraph 0010); 
the forward end of the outer conduit of the flare nozzle assembly is located outside of plenum (Figure 2); 
the inner conduit of the flare nozzle assembly extends through the lower wall of the plenum (Figure 2); and 
the inlet opening of the inner conduit of the flare nozzle assembly is located outside of the plenum (Figure 2).
Regarding claim 7, modified Hong, as described above, discloses the apparatus of claim 6 comprising a plurality of the flare nozzle assemblies (Figure 1 of Hong).
Regarding claim 8, modified Hong, as described above, discloses the apparatus of claim 6 further comprising a flare stack (paragraph 20: flare stack) having an upper end on which the plenum is located (Figure 1, paragraph 20).
Regarding claim 9, modified Hong, as described above, discloses the apparatus of claim 1 wherein the longitudinally extending straight venturi section of the inner conduit has a cylindrical interior surface and the longitudinally extending diverging venturi section of the inner conduit comprises an interior surface having a conical shape. The inner conduit in both Hong and Dumortier have cylindrical interior surfaces, and Dumortier describes a similar structure, mixing chamber 304, as conical. Therefore, it would be obvious to one of ordinary skill in the art, given the reasons stated, that the longitudinally extending straight venturi section of the inner conduit would have a cylindrical interior surface, and the longitudinally extending diverging venturi section of the inner conduit would be conical, and thus have a conical interior surface.
Regarding claim 10, modified Hong, as described above, does not disclose the apparatus of claim 1 further comprising an upper steam injection ring or assembly positioned outside of and around the forward end of the outer conduit.
However, Hong describes in another embodiment, an apparatus with an upper steam injection ring or assembly (upper steam injectors 126) positioned outside of and around the forward longitudinal end of the outer conduit (Figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hong to include the upper steam injection ring or assembly in the embodiment shown in Figure 16 to maintain perimeter control and to provide an efficient air/steam and combustible gas mixture above the outer cylinder, as suggested in paragraph 0029 of Hong.
Regarding claim 11, modified Hong, as described above, discloses a method of combusting a flare gas comprising the steps of:
a) delivering the flare gas upwardly through an annulus (annular gas passage 64) between an inner surface (inner surface 62) of an outer conduit and an exterior (outer surface 48) of an inner conduit (cylindrical section 78), the inner conduit extending upwardly into the outer conduit (Figure 2), and the inner conduit having an inlet opening (inner member inlet 44) at a lower end of the inner conduit which is positioned outside of the outer conduit (Figure 2); 
b) injecting an entrainment media into the inlet opening of the inner conduit from an injection structure (Figure 2, paragraph 0021-0022 and 0026); 
c) increasing the amount of air inducted into the inner conduit by the entrainment media in step (b) by delivering the entrainment media upwardly through a venturi structure, which forms at least a lower portion of the inner conduit, the venturi structure comprising (i) an upwardly extending straight venturi section of the inner conduit followed by (ii) a diverging venturi section of the inner conduit which increases in interior cross- sectional area as it extends upwardly from the straight venturi section (this section of claim 11 is rejected by substantially the same the same rationale as applied to claim 2 above);
d) discharging the flare gas from an upper discharge opening of the annulus;
e) discharging a mixture of the entrainment media and the air from an upper discharge opening of the inner conduit, the upper discharge opening of the inner conduit being located at, or not more than +/- 1 inch from, an upper end of the outer conduit so that substantially no mixing of the mixture of the entrainment media and the air discharged in step (e) with the flare gas discharged in step (d) occurs within the outer conduit; and 
f) combusting the flare gas at and/or outside of the upper end of the outer conduit.
Regarding claim 12, modified Hong, as described above, discloses the method of claim 11 wherein the entrainment media is steam (paragraph 0021-0022 of Hong)
Regarding claim 13, modified Hong, as described above, discloses the method of claim 11 wherein the inner conduit further comprises a venturi inlet bell structure at the lower end of the inner conduit (see Figure 1 above).
Regarding claim 14, modified Hong discloses wherein the inner conduit further comprises an upper discharge section (cylindrical section 32 of Hong or cylindrical section above the diverging venturi section of Dumortier) having an unobstructed cylindrical flow passageway which extends upwardly from the diverging venturi section of the inner conduit to the upper discharge opening of the inner conduit
Regarding claim 15, Hong discloses wherein the discharge opening of the inner conduit and the discharge opening of the flow annulus are located at the forward end of the outer conduit (Fig. 2).  
Regarding claim 16, Hong discloses wherein the upper discharge opening of the inner conduit and the upper discharge opening of the annulus are located at the upper end of the outer conduit (Fig. 2)
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered.  Please see the rejection of claim 1 discussing how Hong discloses the claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762